Citation Nr: 0410984	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  02-14 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a grant of an earlier effective date for an 
assignment of total (100%) schedular disability evaluation for 
service connected paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from March 1984 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran originally presented a claim for service connection 
for schizophrenia upon leaving service in December 1990.  A June 
1991 RO rating decision denied the veteran's claim.  The veteran 
did not present a notice of disagreement.  The veteran attempted 
to reopen his claim for service connection for schizophrenia in 
February 1993.  However, the veteran did not respond when he asked 
to submit new evidence.  The veteran again attempted to reopen his 
claim for service connection for schizophrenia in February 1998.  
Initially, a September 1998 RO rating action denied the claim 
because there no new and material evidence had been presented.  
Upon presentation of a timely notice of disagreement, the RO 
revisited the matter and granted a total (100%) schedular 
disability evaluation for service connected paranoid 
schizophrenia, effective March 27, 1998, the date of his private 
physician's psychiatric report.  

The veteran presented a December 1999 notice of disagreement 
requesting an earlier effective for the grant of service 
connection.  In an April 2001 rating decision, the RO identified 
clear and unmistakable error with the September 1998 rating 
decision.  The April 2001 RO rating decision granted service 
connection for paranoid schizophrenia as 50% disabling effective 
December 7, 1990 and as 100% disabling from September 29, 1997.  
The veteran presented a notice of disagreement requesting an 
earlier effective date for the total (100%) disability rating.  
The veteran perfected his appeal in September 2002.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  (West 2002), was enacted in 2000.  Among other things, it 
expanded VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development.  
Specifically, upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his representative, 
if any, of any information or lay or medical evidence not 
previously provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information VA will attempt to obtain on the claimant's behalf.  
Id.  

Review of the claims folder fails to reveal notice from the RO to 
the veteran that complies with VCAA requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no evidence in the claims folder that 
the veteran has received any VCAA letter.  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take the appropriate steps to comply with 
notifying the veteran and his representative of the requirements 
of the VCAA, to include notifying the veteran and his 
representative of any information or lay or medical evidence not 
previously provided that is necessary to substantiate a claim for 
an effective date earlier than September 29, 1997 for assignment 
of a total (100%) schedular disability evaluation for service 
connected paranoid schizophrenia and of what information the 
veteran should provide and what information VA will attempt to 
obtain on his behalf.  The notice to the veteran should comply 
with 38 U.S.C.A. § 5103, Quartuccio v. Principi, and any other 
applicable legal precedent.  The RO should allow the appropriate 
period of time for response.      

2.  The RO should inquire as to whether the veteran has an 
additional treatment records regarding treatment for his 
schizophrenia, for the period of December 1990 to September 1997, 
that are not currently part of the record.

3.  Following this additional development, the RO should then 
readjudicate the issue on appeal to include consideration of all 
evidence of record.  If the disposition of the claim remains 
unfavorable, the RO should furnish the veteran and his 
representative a supplemental statement of the case and afford 
applicable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





